department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date employer_identification_number fax number contact person contact number identification_number sin - no third party contact date legend state a y dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were incorporated on under the state nonprofit corporation act your charter states that you were formed for the following purposes c of health care financing acting in conjunction with national state and local governments and their agencies nongovernmental organizations ngos professional societies or associations patients hospitals nursing homes other heath a to promote encourage and help assure the availability of quality health care financing to the low-income citizens of developing countries at an appropriate cost and in accordance with professionally recognized standards to study implement and assist in the development administration and delivery b and the improvement and protection of the public health to study and promote improved methods and means of health care financing d promote the public welfare through the development and improvement of health care delivery and financing systems care facilities and delivery systems the insurance industry health care service corporations representatives of management and labor and any other interested persons and organizations and you will engage primarily in providing technical assistance to financial institutions and insurance_companies in creating and implementing a products and other products designed for the poor in developing countries you define a as the protection of low-income people against specific perils in exchange for regular premium payments proportionate to the likelihood and cost of the risk involved a products include insurance on health and dental care life and accidental death and are provided by insurance_companies that are usually for-profit and regulated you refer to assisted financial institutions as y institutions y institutions provide loans and credit to low-income persons and businesses y institutions extend small amount of loans that are in the average of dollar_figure for a term of four months up to one year borrowers can renew loans only upon full payment of outstanding loans you will identify and select a y institution and an insurance_company for appropriate partnership and assisting them in their relationship in their development of products and services you indicate that the specific activities you will provide to y institutions and insurance_companies include the following research banking legislations to ensure legality of products and distribution channels research to determine market and supply demands developing product prototypes responding to market needs review insurance legislation to ensure legality of products and their delivery process development between y institutions and insurance_companies product pilot test and development assistance in the planning and implementation of a rollout plan after the product customer satisfaction studies product review passes the pilot test you indicate that a is different from traditional insurance in various aspects a is sold through y institutions as compared to traditional insurance that is sold by insurance agents or branches a coverage is often restricted to generic drugs to keep the premiums lower a premiums are calculated using adjusted national treatment statistics as compared to traditional insurance premiums that are calculated using national treatment statistics you charge a fee in providing assistance to y institutions and insurance_companies you indicate that your fees vary depending on the activity the costs of personnel you send and the assisted clients your activities are provided by your subcontracted professionals and by your president director your fee to clients includes their daily rates plus percent for your other expenses these professionals charge a daily rate ranging from dollar_figure to dollar_figure per day your president director’s daily rate fee is dollar_figure per day sec_501 of the code provides exemption for organizations that are organized and operated exclusively for educational charitable or other exempt purposes sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish such purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creators shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 revrul_68_117 1968_1_cb_251 held that a nonprofit domestic organization formed and operated to help poor rural inhabitants of developing countries was furthering charitable and educational_purposes and exempt under sec_501 of the code the organization conducted a guided self-help program for social and economic development that included furnishing expert guidance to subsistence-level farmer groups on modern agricultural methods livestock and poultry care and up-to-date marketing practices in an effort to raise their standard of living providing assistance in arranging credit for farmers on reasonable terms with a realistic repayment schedule establishing a program to purchase on credit u s surplus agricultural commodities under long term supply contracts pursuant to the agricultural trade development and assistance act of training farm women in home economics cooking nutrition food preserving and infant care conducting demonstrations on how to upgrade dilapidated housing at a cost that the farmers can afford and conducting public health training programs with emphasis on preventative measures in carrying out its program the organization works in cooperation with governments of the developing countries and with u s governmental agencies whose programs relate to economic development in the countries the organization does not charge for any of its services but rely for financial support from contributions revrul_68_165 1968_1_cb_253 held that a domestic nonprofit corporation that provided free technical and material assistance for self-help projects designed to improve the living conditions of underprivileged people in foreign countries was engaged in charitable activities and exempt under sec_501 of the code the organization's activities included furnishing tools educational materials and other supplies providing agricultural assistance and giving advice and training necessary to administer health and welfare programs revrul_54_305 1954_2_cb_127 describes an organization whose primary purpose is the operation and maintenance of a purchasing agency for the benefit of its otherwise unrelated members who are exempt as charitable organizations the ruling held that the organization does not qualify for exemption under the predecessor to sec_501 of the code because its activities consisted primarily of the purchase of supplies and the performance of other related_services which are considered ordinary trade_or_business revrul_69_528 1969_2_cb_127 describes an organization formed to provide investment services on a fee basis only to organizations exempt under sec_501 of the code the organization invested funds received from participating tax-exempt organizations was free from the control of the participants and had absolute and uncontrolled discretion over investment policies the ruling held that the organization's activities of providing investment services on a regular basis is a trade_or_business ordinarily carried on for profit and precluded the organization from qualifying for exemption under sec_501 revrul_72_369 c b describes an organization formed to provide managerial and consulting services for nonprofit_organizations exempt under sec_501 of the code the organization enters into agreements with unrelated organizations to furnish managerial and consulting services at cost the services consist of writing job descriptions and training manuals recruiting personnel constructing organizational charts and advising organizations on specific methods of operation all designed for the individual needs of each client organization the ruling states that providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services are provided at cost and solely for exempt_organizations is not sufficient to characterize the activity as charitable within the meaning of sec_501 the ruling held that the organization does not qualify for exemption under sec_501 revrul_73_127 1973_1_cb_221 described an organization that operated a retail grocery store to residents of a poverty area the store operated in a manner similar to profit-making business in the area but sold groceries at prices substantially lower than those of competing grocery stores the store provided free delivery service to residents who needed it and it participated in the federal food stamp program also the organization provided job training for unemployed residents the organization’s store earnings were used principally for salaries and customary operating_expenses of the grocery store the organization allocated of its earning for use in a continuous training program for the hardcore unemployed the organization provided training in the various jobs in a retail food store and provided trainees with a small salary during the training period at its store the trainees are expected to seek employment elsewhere in the retail food industry the ruling held that the organization did not qualify for exemption under sec_501 of the code while the organization’s purpose of providing job training for the unemployed is charitable and educational under sec_501 the organization’s purpose of operating a low-cost grocery store is not a recognized charitable purpose the grocery store operation is an independent objective of the organization notwithstanding its use in part for the training program also the grocery store operation was conducted on a scale larger than was reasonably necessary for the organization’s job training program and was not intended to or in fact served solely as a vehicle for carrying out the training program in 70_tc_352 the court considered the petition for exemption under sec_501 of the code of an organization which was formed for the purpose of providing consulting services primarily in the area of rural-related policy and program development the organization's goals are to help entities deal with problems they face regarding the external environments within which they operate changing priorities and implementing realistic internal planning and management policies another important goal of the organization is to improve clients' understanding of governmental policy processes and methods of becoming more effective in their work through public and private funding in ruling that the organization did not qualify for exemption under sec_501 the court indicates that the organization's activities constitute the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures for profit further competition with commercial firms is strong evidence of the predominance of nonexempt commercial purposes in airlie foundation v irs u s dist lexis d d c date the plaintiff was formed for educational_purposes and its primary activity is the operation of a conference center on average it hosted groups per year of which an average of of its conference events were for government clients for nonprofit and or educational clients and -40 for other uses that include private events and commercial clients pursuing their private interests the court held that the plaintiff operated its conference center as a commercial business and was not entitled to recognition of exemption under sec_501 of the code the court stated -- while plaintiff was organized for an exempt_purpose the court cannot find under the totality of the circumstances that it is operated similarly our analysis indicates that you are primarily engaged in assisting insurance_companies and financial institutions in developing and marketing insurance and loan products to be made available to citizens of and businesses operating in developing countries essentially your activity is acting as a broker between the providers y company and the insurance_company and the consumers you will receive income for providing services to assisted entities and you use your income primarily to pay for fees and other expenses in providing your service this service for fee activity is indicative of an ordinary trade_or_business activity similarly found in rev ruls as well as in b s w group and airlie foundation supra while we recognize that your activity would provide benefits to low-income consumers we found that a significant part of your activities is promoting the business of assisted insurance_companies and financial institutions further the y company and the insurance_company expect to generate profit from the service they provide by engaging primarily in a trade_or_business ordinarily carried on for profit not in furtherance of an exempt_purpose you are not operated exclusively for one or more exempt purposes under sec_501 of the code see sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations you are distinguishable from the organizations described in rev ruls and whose activities for the underprivileged and poor people in foreign countries were found to be charitable within sec_501 of the code whereas those organizations directly provided free services to program beneficiaries you are providing services to program providers and for a fee basis further while we recognize that your activities may indirectly provide certain benefits to needy people and could further an exempt_purpose a greater part of your activities is not in furtherance of an exempt_purpose see revrul_73_127 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter internal_revenue_service te_ge se t eo ra t constitution ave n w pe washington d c if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements sincerely
